DETAILED ACTION
The response filed on 06/11/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is an examiner's statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose the limitation in bold, a rotor for an electric machine, the rotor comprising: a laminated rotor core with a central longitudinal axis; 
a filler body comprising an aluminum die-cast alloy cast onto the laminated rotor core; 
the filler body including an inner shell surface with a first multiplicity of fins extending radially from the inner shell surface toward the central longitudinal axis, the first multiplicity of fins defining a multiplicity of air flow channels between each pair of adjacent fins, each of the multiplicity of air flow channels running parallel to the central longitudinal axis; 
a first shaft journal having an air inlet opening; 
a second shaft journal having an air outlet opening; and 
a ventilation unit; 
wherein the filler body connects the laminated rotor core rotationally conjointly to the first shaft journal and the second shaft journal; 

the shaft journals drive the ventilation unit; and 
rotation of the ventilation unit draws an air stream in via the air inlet opening, conveys said air stream through the axial cooling channel, and discharges said air stream via the air outlet opening.  
Claims 2-9 depend on claim 1, therefore these claims are also allowable as being dependent on an allowable base claim. 

In regards to claim 10, the prior art fails to disclose the limitation in bold, an electric machine for a vehicle, the electric machine comprising: 
a rotor with a rotor shaft mounted in two rolling bearings, the rotor comprising: 
a laminated rotor core with a central longitudinal axis; 
the filler body including an inner shell surface with a first multiplicity of fins extending radially from the inner shell surface toward the central longitudinal axis, the first multiplicity of fins defining a multiplicity of air flow channels between each pair of adjacent fins, each of the multiplicity of air flow channels running parallel to the central longitudinal axis; 
a filler body comprising an aluminum die-cast alloy cast onto the laminated rotor core; a first shaft journal having an air inlet opening; a second shaft journal having an air outlet opening; and a ventilation unit; 
wherein the filler body connects the laminated rotor core rotationally conjointly to the first shaft journal and the second shaft journal; 

the ventilation unit forms a suction side on a first end side of the laminated rotor core and a pressure side on a second end side of the laminated rotor core, as the rotor shaft rotates, such that air is drawn in on the suction side and conveyed through the axial cooling channel of the rotor and the outer cooling channel; and the housing comprises a liquid cooling channel of a circulation cooling circuit, within which a cooling liquid circulates and cools the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONCLUSION
5.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Htet Z. Kyaw/ (08/10/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837